Exhibit 10.31

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT by and between RF
MONOLITHICS, INC., a Delaware corporation (the “Company”), and
                                         (the “Executive”), executed this     
day of             , 20    , but effective as of the date of the Original
Agreement (defined hereafter).

WHEREAS, the Company and Executive entered into that certain Change of Control
Agreement, dated                  , 20     (the “Original Agreement”), and the
parties hereto desire to amend and restate the Original Agreement in its
entirety;

WHEREAS, the Board of Directors believe it imperative and in the best interests
of the Company and its stockholders to protect the Company’s valuable trade
secrets, confidential information and other proprietary information;

WHEREAS, as such, it is necessary to reaffirm Executive’s covenants in the
Original Agreement not to compete with the Company and to further obtain
Executive’s agreement not to solicit Customers of the Company;

WHEREAS, in exchange for such promises by Executive, the Company will provide
Executive with confidential and proprietary information of the Company,
specialized training, Customer good will, and other good and valuable
consideration.

NOW, THEREFORE, in consideration of the above premises and mutual agreements
herein set forth, the Company and the Executive agree as follows:

1. DEFINITIONS

a. “Cause” shall mean (i) breach of fiduciary duty to the Company or its
stockholders; (ii) gross negligence or willful misconduct which results in
material harm to the Company; (iii) actions or inactions resulting in material
harm to the Company; (iv) conviction or plea of nolo contendere or guilty for a
felony or other crime involving fraud, theft, embezzlement, dishonesty, or moral
turpitude; (v) misappropriation of a material business opportunity of the
Company; (vi) breach of a Company rule, policy or practice which results in
material harm to the Company; (vii) failure to perform the tasks, duties or
responsibilities assigned from time to time, as determined in the sole
discretion of the Company; (viii) acceptance of a bribe, or material benefit
from a Customer or

 

1



--------------------------------------------------------------------------------

vendor without the prior written consent of the Company; (ix) any act of
personal dishonesty taken in connection with the Executive’s responsibilities as
an employee of the Company; (x) inability to perform job duties due to current
alcohol or illegal drug use; or (xi) failure to comply with a lawful directive
of the Company’s Board of Directors; provided, that Cause shall not mean bad
judgment or negligence other than habitual neglect of duties, responsibilities
or tasks.

b. “Change of Control” shall mean:

i. Any acquisition, merger or reorganization by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act), in which
the stockholders of the Company immediately before the acquisition, merger or
reorganization have less than 65% of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of the Board of Directors of the Company (the
“Outstanding Voting Securities”);

ii. In connection with or anticipation of any acquisition, merger or
reorganization in which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A of the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

iii. The equity holders of the Company approve a plan of complete liquidation of
the Company or the consummation of an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets to a third party
that is not affiliated with the Company and such plan or agreement becomes
effective.

c. “Change of Control” shall not mean (i) any acquisition, merger, or
reorganization in which the stockholders of the Company immediately before the
acquisition, merger, or reorganization have beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 65% or more of either (A) the
Outstanding Common Stock, (B) the Outstanding Voting Securities, (C) the then
Outstanding Common Stock of the surviving entity in the acquisition, merger, or
reorganization, or (D) the combined voting power of

 

2



--------------------------------------------------------------------------------

the then Outstanding Voting Securities of the surviving entity in the
acquisition, merger, or reorganization or (ii) any acquisition, merger or
reorganization by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company.

d. “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code includes any successor provision
to that particular Code section.

e. “Confidential Information” shall mean all technical and business information
of the Company, whether patentable or not, which is of a confidential, trade
secret, and/or proprietary character, which is either developed or discovered by
Executive (alone or along with others) or disclosed or made available to
Executive during his employment. It shall also include, without limitation,
confidential evaluations of technical or business information in the public
domain and information as to whether the Company uses or does not use any item
in the public domain, particularly (but not exclusive of) such information as
the Company may treat or consider “Confidential” or “Proprietary.” Confidential
Information shall include, without limitation, (i) identities of Customers and
vendors, whether current, former or prospective, (ii) Customer lists,
(iii) marketing materials and sales plans, (iv) business plans and strategic
models, (v) terms of existing Customer and/or vendor contracts, (vi) business
methods, operations, procedures or other technical know-how, (vii) private
financial data, (viii) research activities, data resources and compilations,
(ix) reference manuals and training aides, (x) proprietary software code and
(xi) other confidential or proprietary information or secret aspects of the
Company’s business. Confidential Information shall not include any knowledge or
information that (i) is now or subsequently becomes generally publicly known in
the form in which it was obtained from the Company, other than by Executive’s
breach of this Agreement, (ii) is independently made available to Executive in
good faith by a third party who has not violated a confidential relationship
with the Company, or (iii) is disclosed pursuant to the requirement or request
of a governmental agency or court of competent jurisdiction to the extent such
disclosure is required by law, so long as Executive has provided the Company
with sufficient notice prior to such disclosure in order that the Company may
seek a protective order, if necessary.

f. “Customer” shall mean any person or entity which at the time of Executive’s
Termination shall be an existing client or customer of the Company, or a
prospective client or customer of the Company, and as to whom Executive obtained
any Confidential Information (either concerning the Customer or an aspect of the
Company’s business relevant to that Customer) while employed by the Company.

g. “Good Reason” shall mean a Separation from Service upon Executive’s own
initiative that satisfies the requirements of (i), (ii) and (iii) below.

(i) A Separation from Service shall be for Good Reason only if Executive resigns
after a material reduction in Executive’s base compensation; after a material
diminution of Executive’s authority, duties or responsibilities; after a
material change in the geographic location at which Executive must perform
Executive’s duties or after a material breach by the Company of the agreement,
if any, under which Executive provides services to the Company. For purposes of
this Agreement, Executive’s authority, duties or responsibilities shall not be
deemed to be diminished solely because the Company no longer has publicly traded
securities.

 

3



--------------------------------------------------------------------------------

(ii) A Separation from Service shall be for Good Reason only if Executive
provides written notice to the Company of the existence of a condition described
in paragraph (i) above (which notice shall set forth the facts that Executive
asserts constitute such condition) within thirty (30) days of the initial
existence of the condition and the Company fails to remedy or cure the condition
within thirty (30) days after receipt of Executive’s written notice.

(iii) A Separation from Service shall be for Good Reason only if the Separation
from Service occurs within thirty (30) days after the end of the remedial or
cure period described in paragraph (ii).

h. “Restricted Business” shall mean those businesses or enterprises which are
(i) directly in competition with the Company, or are regarded by the Company as
its then-current primary competitors and (ii) engaged in the business of
designing, developing, manufacturing, distributing, marketing, leasing or
selling (x) wireless networks which incorporate any low-power radio frequency
integrated circuits, standard or custom radio modules, packaged radio or network
gateway products or (y) low-power components, frequency control modules or
filters.

i. “Restricted Position” shall mean any position or arrangement that involves
similar duties, functions and responsibilities to the position(s) Executive held
at the Company during the last twelve (12) months of Executive’s employment with
the Company.

j “Restricted Territory” shall mean the counties, cities, states, and
territories of the United States of America and Canada (i) where the Company
conducts business or (ii) where the Confidential Information that Executive has
learned as a result of his agreements herein would be of value in competing with
the Company.

k. “Separation from Service” shall mean a termination of employment with the
Company and its affiliates, determined in a manner consistent with the
requirements of Treasury Regulation Section 1.409A-1(b). In accordance with, and
subject to, the requirements of Treasury Regulation Section 1.409A-1(b),
Executive will experience a Separation from Service when the facts and

 

4



--------------------------------------------------------------------------------

circumstances indicate that Executive and the Company or an affiliate reasonably
anticipate that either (i) no further services will be performed by Executive
for the Company or an affiliate after such date (whether as an employee or
independent contractor) or (ii) the bona fide services to be performed by
Executive (whether as an employee or independent contractor) after such date
would permanently decrease to no more than twenty percent of the average level
of such services Executive provided over the thirty-six month period immediately
preceding such date. If Executive provides services to the Company or an
affiliate both as an employee and as a director of the Company or an affiliate,
the services that Executive provides as a director shall not be taken into
account in determining whether Executive experienced a Separation from Service
to the extent provided in Treasury Regulation Section 1.409A-1(h).

l. “Specified Employee” shall have the meaning set forth in Treasury Regulation
Section 1.409A-1(i). Whether Executive is a Specified Employee shall be
determined using December 31 as the “specified employee identification date”
under Treasury Regulation Section 1.409A-1(i) and a “specified employee
effective date” of the April 1 following the applicable “specified employee
identification date.”

m. “Voluntary Resignation” shall mean any Separation from Service upon
Executive’s own initiative, including without limitation Executive’s retirement,
other than for Good Reason.

2. CHANGE OF CONTROL

If, following a Change of Control and before the second anniversary of a Change
of Control, Executive has a Separation from Service for any reason other than
(i) death, (ii) Cause, (iii) illness, accident, or other physical or mental
incapacity which prevents Executive from performing his or her duties for more
than one hundred and eighty (180) days during any twelve (12) month period, or
(iv) Voluntary Resignation that is not for Good Reason (“Termination”),
Executive shall be entitled to receive, subject to applicable Federal, state
and/or local taxes and other amounts required by governmental authorities to be
withheld or deducted, the payment by the Company of the benefits described in
(A) and (B) below:

(A) An amount equal to the product of (1) the sum of the annualized amount of
Executive’s highest monthly base salary during the term of this Agreement plus
the higher of Executive’s largest annual cash bonus during the term of this
Agreement or the immediately preceding three fiscal years, times (2) the number
of years (including any fractional portion thereof in twelfths) between the date
of Executive’s Termination and the second anniversary of the Change in Control
reduced (but not below zero) by (3) any amount payable to Executive under the
Company’s Severance Program for Eligible Employees or any other severance plan
of the Company in which Executive participates (collectively, any “Severance
Plan”).

 

5



--------------------------------------------------------------------------------

(i) If Executive is not a Specified Employee on the date of Separation from
Service, the amount payable under this paragraph (A) will be paid in biweekly
installments. Each biweekly installment will be approximately equal to
Executive’s base salary as in effect on the date of Separation from Service or,
if greater, the date of the Change of Control, calculated on a biweekly basis.
The first biweekly installment shall be paid as soon as administratively
practicable after the date of Executive’s Separation from Service provided that
Executive complies with Section 10 below.

(ii) If Executive is a Specified Employee on the date of Separation from
Service, the amount payable under this paragraph (A) will be paid in biweekly
installments. Subject to the limitation described in the following sentence, the
first biweekly installment shall be paid as soon as administratively practicable
after the date of Executive’s Separation from Service provided that Executive
complies with Section 10 below. Each biweekly installment will be approximately
equal to Executive’s base salary, calculated on a biweekly basis; provided,
however, that each biweekly installment shall be reduced proportionately, if
necessary, to assure that the payments under this paragraph (A) and the payments
made to Executive under any Severance Plan before the date that is six months
after Executive’s Separation from Service do not exceed the lesser of
(x) Executive’s annualized compensation from the Company or an affiliate for the
calendar year preceding the calendar year that includes the date of Executive’s
Separation from Service and (y) two times the compensation limit under Code
section 401(a)(17) as in effect for the calendar year that includes the date of
Executive’s Separation from Service. The preceding sentence shall be applied by
first reducing payments under this paragraph (A) and thereafter, if necessary,
by reducing payments under any Severance Plan. If the payments described in the
first sentence of this clause (ii) are reduced, the total amount of such
reductions shall be accumulated and paid (without interest) together with the
first biweekly installment that is payable at least six months after the date of
Executive’s Separation from Service. Thereafter each biweekly installment shall
be the amount described in the first sentence of this clause (ii).

 

6



--------------------------------------------------------------------------------

Each payment under this paragraph (A) will be reduced by applicable income and
employment tax withholdings.

(B) An amount equal to twelve (12) months’ cost to the Company of Executive’s
employee welfare benefits (on the date of Separation from Service or, if
greater, the date of the Change of Control), including health insurance
(including dental and vision care), disability insurance and life insurance, if
any.

(i) If Executive is not a Specified Employee on the date of Separation from
Service, the amount payable under this paragraph (B) will be paid in a single
cash payment no later than fifteen (15) business days after Termination provided
that Executive complies with Section 10 below.

(ii) If Executive is a Specified Employee on the date of Separation from
Service, the amount payable under this paragraph (B) will be paid in a single
cash payment no later than fifteen (15) business days after Termination provided
that Executive complies with Section 10 below; and provided, however, that the
amount payable on such date shall be reduced, if necessary, to assure that the
payments under paragraph (A) and the payments under any Severance Plan before
the date that is six months after Executive’s Separation from Service do not
exceed the lesser of (x) Executive’s annualized compensation from the Company or
an affiliate for the calendar year preceding the calendar year that includes the
date of Executive’s Separation from Service and (y) two times the compensation
limit under Code section 401(a)(17) as in effect for the calendar year that
includes the date of Executive’s Separation from Service. The preceding sentence
shall be applied by first reducing payments under this paragraph (B), then by
reducing payments under paragraph (A) and thereafter, if necessary, reducing
payments under any Severance Plan. If the payment described in this paragraph
(B) is reduced, the total amount of such reduction shall be paid (without
interest) on the date that is six months after the date of Executive’s
Separation from Service.

Each payment under this paragraph (B) shall be reduced by applicable income and
employment tax withholdings.

3. GROSS-UP PAYMENT

a. In the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive in accordance with Section 2
above, together with payments or benefits due under other plans, agreements, or
arrangements

 

7



--------------------------------------------------------------------------------

(“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code, then the Executive shall be entitled to receive an additional payment (a
“Gross-up Payment”) in an amount such that, after payment by the Executive of
the excise tax imposed by Section 4999 of the Code and the federal, state, and
local income and employment taxes on the Gross-up Payment, the Executive retains
an amount of the Gross-up Payment equal to the excise tax imposed upon the
Payments.

b. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-up Payment. Such notification shall be given no later than
fifteen (15) business days after the receipt by the Executive of such a claim by
the Internal Revenue Service.

4. EQUITY-BASED AWARDS

Pursuant to the Company’s equity-based incentive plans, including without
limitation, the 1994 Non-Employee Directors’ Stock Option Plan, the 1997 Equity
Incentive Plan, the 1999 Equity Incentive Plan, the 2006 Equity Incentive Plan
and any other similar equity-based plan heretofore or hereafter adopted by the
Company (collectively, the “Plans”) and in the event of Executive’s Termination,
the Board of Directors or a duly authorized committee thereof shall accelerate
vesting of all unvested options, restricted stock awards and other equity-based
awards previously granted to Executive pursuant to the Plans, such that all such
options and awards shall become fully and immediately exercisable or fully
owned, as the case may be, upon the date of such Termination.

5. LEGAL EXPENSES

The Company shall pay all reasonable legal fees and expenses which the Executive
may incur as a result of the Company’s initiating a claim to contest the
validity, enforceability or the Executive’s good faith interpretation of, or
good faith determinations under, this Agreement; provided, however, that the
Company will not pay any legal fees and expenses incurred by the Executive in
contesting the termination of the Executive’s employment for Cause if, as a
result of such contest, it is determined by an arbitrator, mediator, or a court
of competent jurisdiction, that the Executive was, in fact, terminated for
Cause.

6. CONFIDENTIAL INFORMATION; RETURN OF DOCUMENTS

a. During Executive’s employment with the Company, the Company has provided and
shall continue to provide to Executive, from time to time, Confidential
Information. Executive acknowledges that the Confidential Information of the
Company constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause irreparable harm to the
Company.

 

8



--------------------------------------------------------------------------------

b. In exchange for the Company’s agreement to continue to provide Executive with
Confidential Information, Executive agrees that upon the cessation of the
Executive’s employment with the Company for any reason, Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law, communicate or divulge to anyone or use for the Executive’s own account
any Confidential Information relating to the Company except when required to do
so by a court of competent jurisdiction, a governmental agency, or a legislative
body.

c. Upon the cessation of the Executive’s employment with the Company for any
reason, the Executive, or his heirs or successors, will forthwith deliver and
assign to the Company all documents, records, notebooks and repositories of any
Confidential Information concerning the Company.

7. NON-COMPETITION

a. Executive and the Company acknowledge the reciprocal exchange of sufficient
and valid consideration pursuant to ancillary agreements to and in this
Agreement to validate the covenants contained in this Section 7, including, but
not limited to, Executive’s ongoing duties and benefits as an Executive, which
will involve the receipt and use of Confidential Information of the Company.

b. In exchange for the Company’s promise to continue to provide Executive with
Confidential Information and the severance pay and other consideration to be
provided to Executive herein, in the event of the cessation of Executive’s
employment with the Company due to a Termination, Executive agrees that during
the period of time between Termination and the second anniversary of a Change of
Control (for which he is being compensated for his Termination), Executive shall
not, directly or indirectly, own, manage, operate, join, control, finance, or
participate in the ownership, management, operation, control or financing of, or
be connected as a partner, principal, agent, employee, representative,
consultant or otherwise use or permit his name to be used in connection with any
business or enterprise engaged directly or indirectly in a Restricted Business
in a Restricted Territory while in a Restricted Position; provided, that nothing
shall prevent Executive from owning any outstanding shares of any corporation
actively traded on a recognized securities exchange or The Nasdaq Stock Market
so long as such ownership does not constitute “control” of such corporation
pursuant to Rule 405 of the Securities Act of 1933, as amended (whether or not
combined with any indicia of “control”).

c. The restrictions of this section are not intended to preclude Executive from
working for a competitor of the Company; however, these restrictions are
intended to disallow Executive’s employment with a competitor of the Company in
a position in which the Confidential Information Executive has learned regarding
the Company would give Executive, or the Company’s competitor, a competitive
advantage as to the Company.

 

9



--------------------------------------------------------------------------------

d. If the scope of any restriction contained in this noncompetition agreement is
found by a court of competent jurisdiction to be too broad to permit enforcement
of such restriction to its full extent, then such restriction shall be enforced
to the maximum extent permitted by law, and Executive agrees and consents that
such scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

8. NON-SOLICITATION OF CUSTOMERS

In exchange for the Company’s promise to continue to provide Executive with
Confidential Information and the severance pay and other consideration to be
provided to Executive herein, in the event of the cessation of Executive’s
employment with the Company due to a Termination, Executive agrees that, during
the period of time between Termination and the second anniversary of the Change
of Control (for which he is being compensated for his Termination), Executive
will not solicit for himself or for the benefit of any other person or entity
any Customer (whether such Customer was originated by Executive or the Company)
of the Company for the purpose of selling products and/or services that are
substantially similar to the products and/or services offered by the Company at
the time of such solicitation.

9. ACKNOWLEDGEMENTS OF EXECUTIVE; INJUNCTIVE RELIEF

Executive hereby acknowledges that the provisions of Sections 6, 7 and 8 are
reasonable and necessary to protect the legitimate interests of the Company and
that any violation of such sections by Executive shall cause substantial and
irreparable harm to the Company to such an extent that monetary damages alone
would be an inadequate remedy therefor. Therefore, in the event that Executive
violates any provision of Sections 6, 7 and 8, the Company shall be entitled to
an injunction without the necessity of proof of actual damages, in addition to
all the other remedies it may have, restraining Executive from violating or
continuing to violate such provision; provided, however, nothing herein shall
prevent the Company from bringing an action at law and recovering actual damages
to the extent the same are provable, as all remedies herein granted shall be
independent causes of action. For purposes of Sections 6, 7 and 8, the term
“Company” shall include RF Monolithics, Inc. and any purchaser or acquirer of
such company’s business that results in a Change of Control, and any present or
future affiliates and all such companies shall be entitled to enforce all of the
agreements and covenants contained in this noncompetition agreement for their
respective benefit.

 

10



--------------------------------------------------------------------------------

10. CONFIDENTIAL AGREEMENT AND RELEASE; ACKNOWLEDGEMENTS

a. The Company shall not be obligated to provide the consideration set forth in
Sections 2, 3, 4, or 5 above unless (i) Executive signs, delivers, and does not
revoke a Confidential Agreement and Release of Claims in a form provided by the
Company; (ii) Executive is in strict compliance with Sections 6, 7 and 8 of this
Agreement; and (iii) Executive is in strict compliance with the Protection of
Confidential Information, Restriction on Competitive Activity, Non-Solicitation
of Employees, Ideas, Inventions, and Discoveries and Notification of New
Employer provisions of the Agreement Executive signed on [insert date]
(“Proprietary Agreement”).

b. The Proprietary Agreement (i) shall not be superseded by this Agreement and
(ii) shall remain in full force and effect. Executive acknowledges and agrees
that Executive has received Confidential Information from the Company, that he
will continue to receive Confidential Information from the Company, that he is
bound not to use the Company’s Confidential Information particularly in
competition with the Company, that his agreements in the Proprietary Agreement
were a material inducement to the Company providing Confidential Information to
Executive, and that the provisions in the Proprietary Agreement are in effect
and enforceable.

11. EXPIRATION OF AGREEMENT

a. This Agreement shall terminate, except for any unpaid obligation of the
Company hereunder, upon two (2) years from the date of a Change of Control of
the Company.

b. Nothing in this Agreement shall confer upon the Executive any right to
continue in the employ of the Company prior to a Change of Control of the
Company or shall in any way limit the rights of the Company, which are hereby
expressly reserved, to discharge the Executive at any time prior to the date of
a Change of Control of the Company for any reason whatsoever, with or without
cause; provided, however, that the Company expressly agrees that it shall not
discharge the Executive in anticipation of a Change of Control in order to avoid
the Company or its successor’s obligations under this Agreement.

12. ASSIGNMENT; SUCCESSORS

a. The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly and
unconditionally assume and agree to perform this Agreement.

 

11



--------------------------------------------------------------------------------

b. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If the Executive dies
while any amounts are still payable hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee or, if there is
no such designee, to the Executive’s estate.

c. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive except by will
or the laws of descent and distribution.

13. NOTICE

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:

If to the Company:

RF Monolithics, Inc.

4441 Sigma Road

Dallas, Texas 75244

If to the Executive:

 

 

       

 

       

 

       

14. MISCELLANEOUS

a. No provisions of this Agreement may be modified, waived or discharged except
in a writing signed and dated by both parties. No waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

b. This Agreement shall be governed and construed in all respects in accordance
with the internal laws of the State of Texas (without giving effect to
principles of conflicts of laws). All references to sections of the Exchange Act
or the Code shall be deemed also to refer to any successor provisions to such
sections.

 

12



--------------------------------------------------------------------------------

c. If any provision of this Agreement or portion thereof is determined by a
court of competent jurisdiction to be wholly or partially unenforceable for any
reason, such provision or portion shall be considered separate from the
remainder of this Agreement, which shall remain in full force and effect. In the
event that any provision of this Agreement is held to be over broad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable to the fullest extent allowable.

d. This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

e. Except as otherwise set forth herein, the Original Agreement is hereby
superseded in its entirety by this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all on the day and year first written
above.

 

EXECUTIVE:     RF MONOLITHICS, INC.: By:  

 

    By:  

 

Printed Name:  

 

    Printed Name:  

 

 

13